 



Exhibit 10w.

BRISTOL-MYERS SQUIBB

SUMMARY OF 2005 BOARD OF DIRECTORS’ COMPENSATION PROGRAM

CASH COMPENSATION PROGRAM

 

Annual Retainer $45,000 Board Meeting Fee $2,000 Committee Meeting Fee $2,000
Committee Chairman Annual Retainer $10,000

STOCK-BASED PROGRAM

As of the date of the Annual Meeting of Shareholders, each Director receives a
2,500 share option grant. The grant vests 25% per year. On February 1, each
Director also receives an annual grant of 2,000 share units that are credited to
a deferred compensation account until the Director ceases to serve as a
Director. The value of the grant is determined by the value of Bristol-Myers
Squibb Company Stock.

DEFERRED COMPENSATION PROGRAM

Twenty-five percent of the annual retainer will be deferred into a deferred
share unit account until the director has met the ownership guidelines of 5,000
shares or deferred units. Additionally, all or a portion of compensation may be
deferred until retirement or a date specified by the Director. The election to
defer is made in the preceding calendar year in which the compensation is
earned. A Director may elect for deferred funds to be paid in a lump sum or in a
number of installments.

The investment options are:

      -a 3-month U.S. Treasury bill equivalent fund
      -a fund based on the return of the Company’s invested cash
      -deferred share units which are based on the return of Bristol-Myers
Squibb common stock

CHARITABLE CONTRIBUTION PROGRAM

      This program provides for a $1 million death benefit for each active or
retired Director covered. Upon the death of a Director, the Company donates half
of the benefit to one or more charitable organizations designated by the
Director. The remaining half is contributed to the Bristol-Myers Squibb
Foundation.

RETIREMENT PROGRAM

      As of March 5, 1996, the Board ended future accruals under the Retirement
Plan for Non-Employee Directors and vested eligible directors regardless of
their years of service in retirement benefits accrued to date.